Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered. Claims 6-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fosnight et al. (US 6,216,873).
Regarding claim 6, Fosnight discloses a container (See Fig. 1) for supporting a workpiece comprising: a door (at 104) having a horizonal surface; a shell (at 102) capable of coupling with the door to define an isolated environment within the container; a workpiece support (at 112 in Fig. 1) mounted to the door, the workpiece support including a support post (126), the support post configured to support a workpiece, the support post including sloping walls that consist of: a pair of first sloping walls (129/130 in Fig. 5) each forming a first angle relative to vertical; and a pair of second sloping walls (at 132 below 130 and at 132 below 129 in Fig. 5) at a bottom of the pair of first sloping walls, the pair of second sloping walls capable of being an only point of contact in supporting a workpiece, wherein the pair of first sloping walls and the pair of second sloping walls are arranged with different non-zero slopes, the second sloping walls oriented at a second angle relative to a horizontal axis, wherein the first angle is greater than the second angle and the pair of first sloping walls contact each other and the pair of second sloping walls contact each other (as shown in Fig. 5).
Regarding claim 7, Fosnight discloses the first angle is at or about 45 degrees or less (column 7, line 67 – column 8, line 10).
Regarding claim 8, Fosnight discloses the second angle is greater than at or about 0 degrees and at or about 15 degrees or less (column 8, lines 37-49).
Regarding claim 9, Fosnight discloses in a seated state, the pair of second sloping walls is capable of engaging a workpiece at a lower edge of a chamfer around a lower edge of the workpiece.
Regarding claim 10, Fosnight discloses in an unseated state, the pair of first sloping walls is oriented such that an incidental contact with a workpiece is disposed at an upper edge of a chamfer around a lower edge of the workpiece.
Regarding claim 12, Fosnight discloses the pair of first sloping walls is adjoined to the pair of second sloping walls (as shown in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fosnight et al. (US 6,216,873) as applied to claim 6 above, in view of Nishizaka et al. (US 2006/0243612). As described above, Fosnight discloses the claimed invention except for the pairs of sloping walls including a curved, non-planar surface. However, Nishizaka teaches a substrate support container (1) comprising supports (9), wherein the supports have curved surfaces for the purpose of securely supporting the substrate in a protective manner ([0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pairs of sloping walls including a curved, non-planar surface as taught by Nishizaka in order to better protect the contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735